The form of proceeding adopted by the presiding justice was accepted by both parties without objection. In State v. Corron, 73 N.H. 434, 462, involving similar procedure, it was said that there was "in substance a trial, — the facts being ascertained from the statements of counsel conceded to be correct, instead of from the testimony of witnesses." It does not appear here that the statements made were conceded to be correct, but that feature is immaterial, if the parties elect to rest upon such method of proof. Having elected to submit the cause in this way, it is too late to object to the form of procedure after an adverse verdict. Morin v. Insurance Co., 85 N.H. 471, 472, and cases cited.
It is also claimed that it is essential that it be found that justice requires the order made, and that there was no such finding. The order was general, and the brief statement in the transferred case does not purport to recite all that was found as a basis for the order. There was no request that the facts be found. "There is no presumption that special findings reported include all the findings made. It must affirmatively appear that they do before the question whether they are sufficient to sustain the general verdict or order can be considered. Spaulding v. Mayo, 81 N.H. 85." LaMarre v. LaMarre, 84 N.H. 553.
Exception overruled. *Page 587